UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GUY WEEKS, )
) /» , 3
Piaintiff, ) \9 il g
)
v. ) Civil Action No.
) F I L E D
wHoLE Fooos MARKET, )
or d t i AHGM! 2013
e en an . cf _ _
@t,::; :;Ft.,@'z:';:,',»§§i'a';z:‘:::ia
MEMoRANDuM oPlNloN

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerrzer, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfarzo, 75 F.R.D. 497, 498 (D.D.C. l977). As

drafted, plaintiff s pleading fails to accomplish even these minimal goals.

Plaintiff alleges that he "was barred from store open to the public for no reason other than
discrimination violating [his] constitutional[,] civil and other rights." Compl. at l. For these and
other alleged harms, plaintiff demands monetary damages. Id. at 2. Because the complaint
neither sets forth sufficient factual allegations showing that he is entitled to relief nor includes a
short and plain statement of the grounds upon which the Court’s jurisdiction depends, the

pleading fails to comply with Rule 8(a) and, accordingly, it will be dismissed.

An Order is issued separately.

_oZZ.////é»¢~
/% United States District Juge j
DATE: 7 fl